


Exhibit 10.22

 

Theravance, Inc.

 

Cash Bonus Program, amended effective as of February 10, 2010

 

Theravance’s Cash Bonus Program is based on performance measured against
specific goals and objectives.  The program is designed to provide incentives
for employees to meet and exceed individual, department and corporate goals as
well as encourage teamwork among the disciplines within the company and reward
those who significantly impact corporate results. All employees are eligible to
participate in the Cash Bonus Program.

 

Each year the Compensation Committee assesses the Company’s performance measured
against the corporate goals.  Depending on the Committee’s conclusion, a bonus
pool is established and is allocated among the departments pro rata. Bonus
percentage guidelines are then developed by Senior Management.  In general,
however, the maximum bonus amounts as a percentage of base salary are as
follows:

 

Grades 1-5

 

5

%

Grades 6-8

 

10

%

Grade 9-10

 

15

%

Grade 11

 

20

%

Grade 12

 

25

%

Vice President

 

30

%

Vice President (Senior Leadership Group)

 

40

%

Senior Vice President

 

50

%

Chief Executive Officer

 

60

%

 

Managers have the discretion of allocating bonuses based on the highest
percentage designated and total available bonus pool.  Any exceptions require
CEO approval.

 

--------------------------------------------------------------------------------
